J-S27016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.R.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
            v.                                 :
                                               :
    M.V.                                       :
                                               :
                        Appellant              :
                                               :
                                               :   No. 3610 EDA 2016

                        Appeal from the Order October 19, 2016
                    In the Court of Common Pleas of Bucks County
             Family Division at No(s): A06-2013-60663-C-37 Term, 2016


BEFORE:          GANTMAN, P.J., OTT, J. and PLATT, J.*

MEMORANDUM BY OTT, J.:                                     FILED JUNE 09, 2017

           M.V. (“Father”) appeals pro se from the October 19, 2016 order1 in the

Court of Common Pleas of Bucks County that modified the existing custody


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The certified docket entries provide that, on October 20, 2016, “Order
Entered, See File for Details. Signed on 10/19/16.” See certified docket
(Part 1 of 2 in certified record).

“[N]o order of a court shall be appealable until it has been entered upon the
appropriate docket in the lower court.” Pa.R.A.P. 301(a)(1). The entry of an
order and the specific date of entry is defined in Rule 108(b): “The date of
entry of an order in a matter subject to the Pennsylvania Rules of Civil
Procedure shall be the day on which the clerk makes the notation in the
docket that notice of entry of the order has been given as required by
Pa.R.Civ.P. 236(b).” Pa.R.A.P. 108(b). Rule 236(b) requires that “[t]he
prothonotary shall note in the docket the giving of the notice….” “Thus,
pursuant to the express terms of the rules, an order is not appealable until it
is entered on the docket with the required notation that appropriate notice
(Footnote Continued Next Page)
J-S27016-17


order between him and J.R. (“Mother”) regarding their daughter, H.V., born

in August of 2009, and their son, J.V., born in August of 2012. We affirm.

      The trial court aptly recounted the procedural and factual history of

this case, which we adopt herein. See Trial Court Opinion, 12/19/16, at 1-

3.   Importantly, by order dated March 11, 2015, the court granted Father

partial physical custody on the second Sunday of every month from 9:00

a.m. to 6:00 p.m., inter alia, and directed that the custody exchange point

                       _______________________
(Footnote Continued)

has been given.” Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa.
1999) (citations omitted). See also G. Ronald Darlington, et al.,
Pennsylvania Appellate Practice § 108:10, Volume 20 (2016-2017 ed.).

The Court of Common Pleas of Bucks County’s docket entries do not comply
with the above rules. There is no indication in the dockets when the
Prothonotary provided notice to the parties.        This is contrary to the
procedural requirements mandated in the rules. “The procedural
requirements reflected in the rules serve to promote clarity, certainty and
ease of determination, so that an appellate court will immediately know
whether an appeal was perfected in a timely manner, thus eliminating the
need for a case-by-case factual determination.” Frazier, 735 A.2d at 115
(citation omitted). The Court cautioned, “that the parties may have received
notice of the order does not alter the formal date of its entry and the
associated commencement of the period allowed for appeal for purposes of
the rules.” Id.

Technically, as explained above, the appeal period in this case was never
formally triggered. See id. It would be, at this juncture, a waste of judicial
resources to remand the matter solely for the filing of a Rule 236(b) notice.
Accordingly, in the interest of judicial economy, we will regard as done what
should have been done and address this appeal on the merits.

The Prothonotary of the Court of Common Pleas of Bucks County’s failure to
comply with Rule 236(b), Rule 108(b), and Rule 301(a)(1) results in the
entry of orders that do not trigger appeal periods and hence hinders the
timely review of these Children’s Fast Track cases.



                                            -2-
J-S27016-17


be at the Pennsylvania Turnpike headquarters, which is immediately

adjacent to the Harrisburg East Turnpike interchange. Order, 3/11/15, at 2-

3. That order was modified, in part, by the order dated January 22, 2016

(“existing custody order”) which directed the parties to exchange the

children near the Lebanon-Lancaster exit of the Pennsylvania Turnpike. In

addition, the order directed that Father shall have telephone contact with the

children for fifteen minutes every Sunday that he does not have custody.

Further, the order directed Father to continue seeing his psychiatrist at least

once per month and to obtain a report from his psychiatrist on his mental

health status by July 1, 2016. Id. at 2.

       On June 10, 2016, the parties filed pro se separate cross petitions for

contempt and modification of the existing custody order.2      Mother alleged

Father was in contempt of the existing custody order by, inter alia, failing to

exercise his partial physical custody. Mother requested modification of the

existing custody order by granting her sole legal custody and Father

supervised partial physical custody on the fourth Sunday of every month at

the Children and Youth Services (“CYS”) Access Center in Centre County,

Pennsylvania. Father alleged Mother was in contempt by, inter alia, failing

____________________________________________


2
  Father failed to appear for the custody conciliation conference on August
10, 2016, and by order dated August 11, 2016, the court dismissed his
petitions. Our review of the record reveals that Father again filed pro se
petitions for contempt and modification of the existing custody order on
August 30, 2016.



                                           -3-
J-S27016-17


to exchange the Children for his partial physical custody time.        Father

requested shared legal and primary physical custody.

       The court held a hearing on the parties’ cross petitions on October 19,

2016, during which Mother and Father appeared pro se. Mother testified on

her own behalf. She emphasized her concern for the children’s safety while

in Father’s physical custody based on a telephone conversation he had with

the children in May “about taking them out on the water, out on the boat,

out on a kayak.” N.T., 10/19/16, at 10. Mother continued:

       And then the following three Sundays that [Father] spoke to [the
       children] in July [on the telephone], which was the 3rd, the 10th
       and the 17th, he mentioned taking them on the water to see if
       they could sink or swim. My daughter nor my son, they don’t
       swim.

       [Father] mainly speaks to my daughter. My son is too young to
       have conversation for the most part. . . . My daughter was very
       upset because she said she didn’t want to drown. And [Father]
       said, It’s okay, we’re just going to put you in the water and see
       if you can sink or swim. And he knew that I was listening to
       this. He knew I was upset about this. . . .

Id. at 10-11.3 Father presented the testimony of his paramour, J.L.B., on

his behalf. The court admitted documentary evidence introduced by Mother

and Father in their respective cases.

       At the conclusion of the testimonial evidence, on the record and in

open court, the trial court addressed each of the mandatory best interest

____________________________________________


3
 Although Mother did not specify the year that these conversations occurred
between Father and the children, we presume it was 2016.



                                           -4-
J-S27016-17


factors set forth in Section 5328(a) of the Child Custody Act (“Act”), 23

Pa.C.S. §§ 5321-5340. See N.T., 10/19/16, at 52-56.

       By order dated October 19, 2016, the court granted Mother primary

physical custody and Father “partial supervised visitation”4 every fourth

Saturday of the month.         “These supervised periods shall be supervised by

the personnel at the Centre County Child Access Center . . . and to take

place at that location.”      Order, 10/19/16, at 1.   The court granted Father

“telephone contact with the children at such time as the parties mutually

agree and absent such agreement at 6:00 PM on each Sunday. Father shall

initia[te] the telephone calls which shall not exceed fifteen minutes in

length.”     Id.   The court granted the parties shared legal custody, but

granted Mother the sole right to obtain passports for the children.         Id.

Moreover, the court directed Father to see his psychiatrist at least once per

____________________________________________


4
  “Partial supervised visitation” is not a term provided for in the Act. Rather,
the Act provides:

       b) Other law. — In a statutory provision other than in this
       chapter, when the term “visitation” is used in reference to child
       custody, the term may be construed to mean:

           (1) partial physical custody;

           (2) shared physical custody; or

           (3) supervised physical custody.

23 Pa.C.S. § 5322(b). In this case, we construe the term “partial supervised
visitation” to mean “supervised physical custody.”



                                           -5-
J-S27016-17


month and to provide Mother with a report from the psychiatrist regarding

his mental health status on or before November 9, 2016. Id. at 3. Lastly,

the court directed “since Centre County, PA is now the home county of the

children, all further proceedings regarding the children shall take place in

that [c]ounty so long as Mother and the children remain . . . residents of

Centre County.” Id.

       Father filed pro se a notice of appeal on November 18, 2016.5        The

trial court filed its Rule 1925(a) opinion on December 19, 2016.


____________________________________________


5
  Father failed to file a concise statement of errors complained of on appeal
concurrently with the notice of appeal pursuant to Pa.R.A.P. 1925(a)(2)(i)
and (b). By order dated November 21, 2016, the trial court directed Father
to file a concise statement no later than 21 days from the date of the order.
However, as explained above, the Court of Common Pleas of Bucks County’s
docket entries do not comply with Pa.R.C.P. 236(b), 108(b), and 301(a)(1).
Therefore, the November 21, 2016 order is not entered on the trial court
docket. As a result of the breakdown in the trial court, on December 29,
2016, this Court issued a rule to show cause directing Father to file a concise
statement in the trial court and to serve the trial judge and other parties no
later than January 5, 2017. Father responded and demonstrated that he
timely complied. See Forest Highlands Community Ass’n v. Hammer,
879 A.2d 223, 227 (Pa. Super. 2005) (stating that, if any one of the
procedural steps set forth in Pa.R.C.P. 236 is missing, the appellant’s failure
to comply with Pa.R.A.P. 1925(b) will not result in waiver of the issues
raised).

Father’s procedural misstep was not prejudicial to Mother. In addition, it did
not impede the trial court’s ability to issue a thorough Rule 1925(a) opinion.
As such, Father’s procedural error was harmless, and we do not quash or
dismiss his appeal on this basis. See In re K.T.E.L., 983 A.2d 745 (Pa.
Super. 2009); cf. J.P. v. S.P., 991 A.2d 904, 908 (Pa. Super. 2010)
(holding that appellant waived all issues by failing to file a concise statement
of errors complained of on appeal when directed by the trial court).



                                           -6-
J-S27016-17


       Initially, we recognize as follows.

       [A]ppellate briefs and reproduced records must materially
       conform to the requirements of the Pennsylvania Rules of
       Appellate Procedure. Pa.R.A.P. 2101. This Court may quash or
       dismiss an appeal if the appellant fails to conform to the
       requirements set forth in the Pennsylvania Rules of Appellate
       Procedure. Id.; Commonwealth v. Lyons, 833 A.2d 245 (Pa.
       Super. 2003). Although this Court is willing to liberally construe
       materials filed by a pro se litigant, pro se status confers no
       special benefit upon the appellant. Id. at 252. To the contrary,
       any person choosing to represent himself in a legal proceeding
       must, to a reasonable extent, assume that his lack of expertise
       and legal training will be his undoing. Commonwealth v.
       Rivera, 685 A.2d 1011 ([Pa. Super.] 1996).

Wilkins v. Marsico, 903 A.2d 1281, 1284-1285 (Pa. Super. 2006). In this

case, there are numerous defects in Father’s pro se brief that impede our

ability to conduct meaningful review of the errors asserted in his concise

statement.6

       The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief as follows:

       Rule 2111. Brief of the Appellant

       (a) General rule. -- The brief of the appellant, except as
       otherwise prescribed by these rules, shall consist of the following
       matters, separately and distinctly entitled and in the following
       order:

           (1) Statement of jurisdiction.

           (2) Order or other determination in question.

____________________________________________


6
  Father’s concise statement of errors complained of on appeal is more than
eight pages in length.



                                           -7-
J-S27016-17


          (3) Statement of both the scope of review and the standard
      of review.

         (4) Statement of the question involved.

         (5) Statement of the case.

         (6) Summary of the argument.

         ...

         (8) Argument for the appellant.

         (9) A short conclusion stating the precise relief sought.

Pa.R.A.P. 2111(a).

      Instantly, Father does not include the Statement of the questions

involved “separately and distinctly entitled” in his brief pursuant to Rule

2111(a)(4).     To the extent he raises questions for our review in his brief,

they are difficult to decipher. See Father’s brief at 5. To the best we can

discern, Father questions whether the trial court abused its discretion in (1)

showing bias against him and in favor of Mother; (2) violating his guarantee

of due process of law under the Fourteenth Amendment to the United States

Constitution;    (3)   not   admitting   documentary   evidence   involving   the

children’s schools; and (4) finding credible Mother’s testimony that he told

the children he will take them on the water, as detailed above. Id.

      In addition, Father’s brief does not include the Argument “separately

and distinctly entitled” pursuant to Rule 2111(a)(8). Father does include the

Summary of argument in his brief pursuant to Rule 2111(a)(6), which

consists of bald assertions of bias against him by the court and the violation

                                         -8-
J-S27016-17


of his due process rights from the time Mother relocated with the children to

Bellefonte, Pennsylvania in 2013 up through the subject custody order.7

Father’s pro se brief is entirely devoid of meaningful discussion with citation

to any statutory or case authority.            As such, we conclude that Father has

waived his claims on appeal. See In re W.H., 25 A.3d 330, 339 n.3 (Pa.

Super. 2011) (stating that issues are waived if appellate brief fails to provide

meaningful discussion with citation to relevant authority); Pa.R.A.P. 2119(b).

       Nevertheless, we have reviewed the testimonial and documentary

evidence in the certified record pursuant to the following scope and standard

of review and the principles of law governing custody matters.

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion.          We must accept
       findings of the trial court that are supported by competent
       evidence of record, as our role does not include making
       independent factual determinations. In addition, with regard to
       issues of credibility and weight of the evidence, we must defer to
       the presiding trial judge who viewed and assessed the witnesses
       first-hand. However, we are not bound by the trial court’s
       deductions or inferences from its factual findings. Ultimately,
       the test is whether the trial court’s conclusions are unreasonable
       as shown by the evidence of record.           We may reject the
____________________________________________


7
  The record includes a notice of proposed relocation filed by Mother pro se
on November 13, 2013, wherein she notified Father that she will relocate
with the children from Levittown, Pennsylvania, to Bellefonte, Pennsylvania.
On November 25, 2013, Father filed pro se a counter-affidavit, wherein he
did not object to the relocation, but he did object to the modification of the
custody order. By agreed-upon order dated June 14, 2013, the parties were
granted shared legal custody, Mother primary physical custody, and Father
partial physical custody every Tuesday from 9:30 a.m. to 7:30 p.m., every
Thursday from 9:00 a.m. to 6:00 p.m., and on alternating Saturdays from
7:30 a.m. to 7:00 p.m. Order, 6/14/13, at 2 (unpaginated).



                                           -9-
J-S27016-17


         conclusions of the trial court only if they involve an error of law,
         or are unreasonable in light of the sustainable findings of the
         trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

         Further, we have stated the following.

         [T]he discretion that a trial court employs in custody matters
         should be accorded the utmost respect, given the special nature
         of the proceeding and the lasting impact the result will have on
         the lives of the parties concerned. Indeed, the knowledge
         gained by a trial court in observing witnesses in a custody
         proceeding cannot adequately be imparted to an appellate court
         by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s

physical, intellectual, moral, and spiritual well[-]being.” Saintz v. Rinker,

902 A.2d 509, 512 (Pa. Super. 2006) (citing Arnold v. Arnold, 847 A.2d
674, 677 (Pa. Super. 2004)).

         Section 5328(a) of the Act provides an enumerated list of factors a

trial court must consider when awarding any form of custody.               See 23

Pa.C.S. § 5328(a)(1)-(16). We have explained as follows.

         Section 5323(d) provides that a trial court “shall delineate the
         reasons for its decision on the record in open court or in a
         written opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally,
         “section 5323(d) requires the trial court to set forth its
         mandatory assessment of the sixteen [Section 5328 custody]
         factors prior to the deadline by which a litigant must file a notice

                                        - 10 -
J-S27016-17


     of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013),
     appeal denied, 70 A.3d 808 (Pa. 2013). . . .

     In expressing the reasons for its decision, “there is no required
     amount of detail for the trial court’s explanation; all that is
     required is that the enumerated factors are considered and that
     the custody decision is based on those considerations.” M.J.M.
     v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal denied,
     [620 Pa. 710], 68 A.3d 909 (2013). A court’s explanation of
     reasons for its decision, which adequately addresses the relevant
     factors, complies with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-823 (Pa. Super. 2014).

      As stated above, in this case the trial court adequately addressed

each of the Section 5328(a) best interest factors on the record and in open

court at the conclusion of the testimonial evidence. See N.T., 10/19/16, at

52-56.   The court also reiterated its findings in its Rule 1925(a) opinion.

See Trial Court Opinion, 12/19/16, at 4-5. We conclude the court carefully

and thoroughly considered the children’s best interests, and the testimonial

and documentary evidence overwhelmingly supports the court’s custody

decision. Accordingly, we affirm the order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/9/2017




                                   - 11 -